9 N.Y.3d 995 (2007)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected.
SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
DIANA BB., Respondent. (Proceeding No. 1.)
In the Matter of JULIA BB. and Others, Children Alleged to be Severely Abused, Repeatedly Abused, Abused and/or Neglected.
SARATOGA COUNTY DEPARTMENT OF SOCIAL SERVICES, Appellant;
FRANCIS BB., Respondent. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Submitted December 10, 2007.
Decided December 13, 2007.
Motion by the National Council for Adoption for leave to file an affidavit amicus curiae on the motion for leave to appeal herein granted and the affidavit is accepted as filed.